--------------------------------------------------------------------------------

Exhibit 10.146
 

graphic [img.jpg]
ROSS MILLER
   
Secretary of State
   
204 North Carson Street, Ste 1
   
Carson City, Nevada 89701-4299
   
(755) 684 5708
   
Website: secretaryofstate.biz
Filed in the office of
Document Number
 
graphic [img6.jpg]
20080314219-60
 
Ross Miller
Filing Date and Time
 
Secretary of State
05/06/2008 10:30 AM
 
State of Nevada
Entity Number
     
C5175-1997

 
Certificate of Change Pursuant
to NRS 78.209
 
 



USE BLACK INK ONLY – DO NOT HIGHLIGHT
ABOVE SPACE IS FOR OFFICE USE ONLY



Certificate of Change filed Pursuant to NRS 78.209
For Nevada Profit Corporations


1.          Name of Corporation:
VYTERIS, INC.

 
2.                 The board of directors have adopted a resolution pursuant to
NRS 78.209 and have obtained any required approval of the stockholders.
 
3.                 The current number of authorized shares at the par value, if
any, of each class or series, if any, of shares before the change:
500,000,000 shares of Common Stock, par value $0.001 per share; 50,000,000
shares of Preferred Stock, par value $0.0001 per share (the remainder of this
section is continued on attached continuation sheet)

 
4.                 The number of authorized shares and the par value, if any, of
each class or series, if any, of shares after the change:
33,333,333 shares of Common Stock, par value $0.015 per share; 50,000,000 shares
of Preferred Stock, par value $0.0001 per share (the remainder of this section
is continued on attached continuation sheet)

 
5.                 The number of shares of each affected class or series, if
any, to be issued after the change in exchange for each issued share of the same
class or series:
Each share of Common Stock issued and outstanding prior to the reverse split
shall be split into and reconstituted as 1/15 of one share of Common Stock.
Outstanding shares of Preferred Stock are not being split by this action.

 
6.                 The provisions, if any, for the issuance of fractional
shares, or for the payment of money or the issuance of scrip to stockholders
otherwise entitled to a fraction of a share and the percentage of outstanding
shares affected thereby:
No fractional shares will be issued as a result of the reverse split and all
shares of the Common Stock held by a stockholder will be aggregated and any
remaining fraction of a share will be rounded up to the next higher whole share.



7.                 Effective date of filing (optional):
   
(must not be later than 90 days after the certificate is filed)

8.                 Officer Signature:
X graphic [img1.jpg]
 
5/6/08
 
Signature
 
Title



IMPORTANT: Failure to include any of the above information and submit the proper
fees may cause this filing to be rejected.



 
Nevada Secretary of State AM 78.209 2007
This form must be accompanied by appropriate fees.
Revised 01/01/2007

 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET FOR
CERTIFICATE OF CHANGE UNDER NRS 78.209


[Sections 3 and 4 of the Certificate of Change are continued below. For
convenience, the entire sections have been restated.]


3.                 The current number of authorized shares at the par value, if
any, of each class or series, if any, of shares before the change:
 

  500,000,000 shares of Common Stock, par value $0.001 per share; 50,000,000
shares of Preferred Stock, par value $0.0001 per share, of which 7,500,000
shares are designated Series B Convertible Preferred Stock and 7,500,000 shares
are designated Series C Convertible Preferred Stock.  

 
4.                 The number of authorized shares and the par value, if any, of
each class or series, if any, of shares after the change:
 

 
33,333,333 shares of Common Stock, par value $0.015 per share; 50,000,000 shares
of Preferred Stock, par value $0.0001 per share, of which 7,500,000 shares are
designated Series B Convertible Preferred Stock and 7,500,000 shares are
designated Series C Convertible Preferred Stock.
 


 
 

--------------------------------------------------------------------------------

 
 

 
STATE OF NEVADA
 
ROSS MILLER
graphic [img2.jpg]
SCOTT W. ANDERSON
Secretary of State
Deputy Secretary
For Commercial Recordings
 
OFFICE OF THE
SECRETARY OF STATE
 



Certified Copy


May 6, 2008


Job Number:
C20080506-1036
 
Reference Number:
00001849214-79
 
Expedite:
   
Through Date:
   



The undersigned filing officer hereby certifies that the attached copies are
true and exact copies of all requested statements and related subsequent
documentation filed with the Secretary of State’s Office, Commercial Recordings
Division listed on the attached report.


Document Number(s)
Description
 
Number of Pages
20080314213-60
Stock Split
 
2 Pages/1 Copies





graphic [img3.jpg]
   
Respectfully,
              graphic [img4.jpg]      
ROSS MILLER
     
Secretary of State
                   
By
graphic [img5.jpg]      
Certification Clerk
 





Commercial Recording Division
202 N. Carson Street
Carson City, Nevada 89701-4069
Telephone (775) 684-5708
Fax (775) 684-7138